Order filed August 8, 2017




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00157-CV
                                 ____________

                          JOSE DOMINGUEZ, Appellant

                                         V.

                   AMERICAN EXPRESS BANK FSB, Appellee


                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCV-202842


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 434th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 6, 2017, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM